Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/21 (hereinafter “Response”) has been entered. Examiner notes that claims 1 and 5 have been amended, claim 11 and 21-24 have been cancelled, and claims 25-31 are new. Claims 1, 2, 5-7, 12, and 25-31 remain pending in the application.
Claim Rejections - 35 USC § 112
	Based on the amendments to the claims filed in the Response, the 112(b) rejections of claism 1, 5, 11, and 21-24 raised in the Office Action mailed 8/23/21 (hereinafter “Office Action”) are rendered moot and therefore are withdrawn. However based on the amendments new 112(b) issues are now raised.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, 12, and 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1, the following phrase renders the claim indefinte:
wherein the one or more peer group baselines include at least one of an average dispensed amount of the medication associated with a peer group corresponding to the user identifier, an average wasted amount of the medication associated with the peer group corresponding to the user identifier, and an average wasted amount of the medication associated with the peer group corresponding to the user identifier
Specifically, the phrase recites “an average wasted amount of the medication associated with the peer group corresponding to the user identifier” twice. The second instance of “an average wasted amount” lacks clear antecedent basis rendering the scope of the claim indefinite. 
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 Claims 1, 2, 5-7, 12, and 25-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 2, 5-7, 12, and 25-31 are drawn to a method for identifying a variance indicative of a possible drug diversion, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
Claim 1: A method comprising: 
receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each of a plurality of medication dispense transactions, the medication dispense transaction data for each of the plurality of medication dispense transactions indicative of a user identifier corresponding to one of a plurality of users, a medication identifier, a patient identifier, and a dispensed amount of the medication; 
receiving, by the computing device and from the AMDS, medication waste transaction data for each of a plurality of medication waste transactions, the medication waste transaction data for each of the plurality of medication waste transactions indicative of a wasted amount of the medication entered into the AMDS during the medication waste transaction; 
receiving, by the computing device, electronic health record data corresponding to each of the plurality of medication dispense transactions, the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication; 
for each of the plurality of medication dispense transactions: 
determining, by the computing device, an expected wasted amount of the medication based on the dispensed amount of the medication, the administered amount of the medication, and the corresponding electronic health record data; 
obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on wasted medication received by the AMDS during the medication waste transaction and retrieved from the AMDS for purposes of the quantitative assay; 
comparing, by the computing device, the dispensed amount of the medication with the administered amount of the medication, the wasted amount of the medication with the expected wasted amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication; and 
detecting, by the computing device, a variance for each one of the comparisons when the respective comparison yields a difference that exceeds a respective threshold; 
for each of a plurality of user identifiers, identifying, by the computing device performing longitudinal analysis of a plurality of variances associated with the user identifier detected over a period of time and one or more peer group baselines, one or more variance patterns indicative of drug diversion, 
wherein the one or more peer group baselines include at least one of an average dispensed amount of the medication associated with a peer group corresponding to the user identifier, an average wasted amount of the medication associated with the peer group corresponding to the user identifier, and an average wasted amount of the medication associated with the peer group corresponding to the user identifier; and 
generating, by the computing device, one or more reports including, the plurality of variances associated with the user identifier detected over the period of time.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, detecting a variance based on the variety of comparisons when the comparisons exceed a threshold, identifying, by performing longitudinal analysis of a plurality of variances associated with a user identifier over a period of time by comparison to one or more peer group baselines, and generating a report including the identified plurality of variances is an observation/evaluation/judgment/analysis that can be performed in the human mind; but for the recitation of generic computer components (i.e. a computing device and an automated medication dispensing system).  Any limitations not identified above as part of the mental process are deemed “additional elements” and will be discussed in further detail below. 
Accordingly, claim 1 describes at least one abstract idea.
Dependent claims 2, 5-7, 12, and 25-31 include other limitations for example claim 2 recites further details as to the type of data received, claim 5 recites further details as to additional data being received, claims 12, 25-27 recites further details as to how the variance identification is determined when additional/other data is received/used, claims 28 and 29 recite further details as to how the quantitative assay is determined, e.g., by spectrography/high pressure liquid chromatography and how that data is used to make a comparison between the determined concentration of the wasted medication with an expected concentration of the wasted medication, claims 30 and 31 recite further details as to users associated with the medication claim 1.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1, 2, 5-7, 12, and 25-31 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
Claim 1: A method comprising: 
receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each of a plurality of medication dispense transactions, the medication dispense transaction data for each of the plurality of medication dispense transactions indicative of a user identifier corresponding to one of a plurality of users, a medication identifier, a patient identifier, and a dispensed amount of the medication (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
receiving, by the computing device and from the AMDS, medication waste transaction data for each of a plurality of medication waste transactions, the medication waste transaction data for each of the plurality of medication waste transactions indicative of a wasted amount of the medication entered into the AMDS during the medication waste transaction (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h)); 
receiving, by the computing device, electronic health record data corresponding to each of the plurality of medication dispense transactions, the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
for each of the plurality of medication dispense transactions: 
determining, by the computing device, an expected wasted amount of the medication based on the dispensed amount of the medication, the administered amount of the medication, and the corresponding electronic health record data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on wasted medication received by the AMDS during the medication waste transaction and retrieved from the AMDS for purposes of the quantitative assay (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
comparing, by the computing device, the dispensed amount of the medication with the administered amount of the medication, the wasted amount of the medication with the expected wasted amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
detecting, by the computing device, a variance for each one of the comparisons when the respective comparison yields a difference that exceeds a respective threshold (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
for each of a plurality of user identifiers, identifying, by the computing device performing longitudinal analysis of a plurality of variances associated with the user identifier detected over a period of time and one or more peer group baselines, one or more variance patterns indicative of drug diversion (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)), 
wherein the one or more peer group baselines include at least one of an average dispensed amount of the medication associated with a peer group corresponding to the user identifier, an average wasted amount of the medication associated with the peer group corresponding to the user identifier, and an average wasted amount of the medication associated with the peer group corresponding to the user identifier; and 
generating, by the computing device, one or more reports including, the plurality of variances associated with the user identifier detected over the period of time (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, detecting a variance based on the variety of comparisons when the comparisons exceed a threshold, identifying, by performing longitudinal analysis of a plurality of variances associated with a user identifier over a period of time by comparison to one or more peer group baselines, and generating a report including the identified plurality of variances by utilizing a computing device and a general purpose computer embodying the automated medication dispensing system;
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0029], [0041], and [0138]-[0141] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data), medication dispense transaction data, assay data, and medication waste transaction data and further the 
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each of a plurality of medication dispense transactions”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
Accordingly, the claims a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1, 2, 5-7, 12, and 25-31 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the 
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (a computer including a processor) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0029], [0041], and [0138]-[0141] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0138] discloses that “The techniques described in this disclosure, including functions performed by a processor" which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing a variety of comparisons based on a variety of received medication data, making a determination of an expected wasted amount of medication based on received medication data, detecting a variance based on the variety of comparisons when the comparisons exceed a threshold, identifying, by performing longitudinal 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving electronic health record (EHR data), medication dispense transaction data, assay data, and medication waste transaction data and further the infusion medication administration data, and the assay data of claim 12; further the analyzing of the wasted medication performed by spectrography or high pressure liquid chromatography amounts to merely further describing how the data that is received by the system is created which is still interpreted as being insignificant extra-solution activity  – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each of a plurality of medication dispense transactions”, which amounts to 
The dependent claims 2, 5-7, 12, and 25-31 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claim 2 recites further details as to the type of data received (merely further limiting the abstract idea), claim 5 recites further details as to additional data being received (merely further limiting the abstract idea), claims 12, 25-27 recites further details as to how the variance identification is determined when additional/other data is received/used (merely further limiting the abstract idea) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)), claims 28 and 29 recite further details as to how the quantitative assay is determined, e.g., by spectrography/high pressure liquid chromatography and how that data is used to make a comparison between the determined concentration of the wasted medication with an expected concentration of the wasted medication (merely further limiting the abstract idea), claims 30 and 31 recite further details as to users associated with the medication dispense transaction and medication waste transaction (merely further limiting the abstract idea); but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received information regarding the medication dispense transaction and/or the EHR data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).

Therefore claims 1, 2, 5-7, 12, and 25-31 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 12, 25, 26, and 28-31 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2011/0161108 to Miller et al. (hereinafter “Miller”) in view of US 2017/0109480 to Vahlberg and further in view of US 8,606,596 to Bochenko.

receiving, by a computing device and from an automated medication dispensing system (AMDS), medication dispense transaction data for each of a plurality of medication dispense transactions ([0033] disclose that data regarding a medication transaction is received by a server, a computing device, from a dispensing station, which as described in [0030] the dispensing station includes a processor, interpreted as an automated medication dispensing system per [0041] of Applicant’s originally filed Specification, [0084] discloses receiving a plurality of medication dispense transactions), the medication dispense transaction data for each of the plurality of medication dispense transactions indicative of a user identifier corresponding to one of a plurality of users, a medication identifier, a patient identifier, and a dispensed amount of the medication ([0030] & [0033] disclose that information received by the system includes a “User ID”, “name of the drug requested” – interpreted as a medication identifier, “the patient to whom the drug is to be administered”, i.e., a patient identifier, and the dosage, i.e., the dispensed amount see also [0027] disclosing that dosage is the dispensed dosage and Fig. 6 which depicts the medicine and amount dispensed for each transaction); 
receiving, by the computing device and from the AMDS, medication waste transaction data for each of a plurality of medication waste transactions, ([0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed however, the dosage is 2mg, therefore the expected waste is 3mg, however it may be different for a different ward; further Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user data to peer data); 
receiving, by the computing device, additional electronic data corresponding to each of the plurality of medication dispense transactions the medication dispense transaction data (Fig. 10 & [0035] discloses that additional data related to each of the medication dispense transactions are received electronically by the server and [0036] discloses that is used to make the comparison); 
for each of the plurality of medication dispense transactions: 
comparing, by the computing device, the wasted amount of the medication with an expected wasted amount of the medication ([0038] discloses that the system factors in expected waste into their analysis of determining a variance, e.g., 5mg tablets are dispensed but however, the dosage is 2mg, therefore the expected waste is 2mg, however it may be different for a different ward; further Table 1 and [0068]-[0069] disclose a “High Waste” category which is based on data received and determined by comparing user waste data to peer waste data, i.e., expected waste); and 
detecting, by the computing device, a variance for each one of the comparisons ([0036] discloses that the analysis of the user’s medication dispense transaction data in comparison to the other data, performed by the system including a processor, may identify a suspicious trend in a user’s activity that may be indicative that the user is diverting drugs for personal/illegal use.); 
for each of a plurality of user identifiers, identifying, by the computing device performing longitudinal analysis of a plurality of variances associated with the user identifier detected over a period of time and one or more peer group baselines, one or more variance patterns indicative of drug diversion ([0041] discloses identifying variances for a plurality of categories for each user, i.e., user ID, as can be seen in Table 1; [0050] discloses that the comparison may be performed over a predefined time period, i.e., performing longitudinal analysis; [0042] further discloses that the users raw score is compared to, e.g., the average raw score of the user’s peers (a peer group baseline); [0071]-[0072] discloses that the total diversion score of a user, reflective of the severity of all of the different categories of diversions identified for a particular user, which is interpreted as identifying a variance pattern indicative of drug diversion, may be compared to the total diversion score of the user’s peers, which is interpreted as identifying a variance pattern indicative of drug diversion, e.g., a user with a number of identified diversions with a particular drug type may be indicative of drug diversion. [0077] further explains that the diversion score is compared to the user’s peers),  
wherein the one or more peer group baselines include at least one of an average amount based on the selected diversion category ([0042] discloses that the peer group of a user being analyzed may be defined by an average peer raw score for any of the diversion categories, e.g., as disclosed in [0068]-[0069] the diversion category is “High Waste” which is a comparison of the number of waste transactions of a user, i.e., associated with a user ID, to an average number of transaction of the peer group of the user); and 
generating, by the computing device, one or more reports including, the plurality of variances associated with the user identifier detected over the period of time (Fig. 3 & [0045] discloses that a report is generated including the data considered in the comparison, which is interpreted as being the results of the comparison, the raw scores, the user IDs, as well as the identified variances; further Figs 4 & 6 illustrate a dynamic report that allows an auditor to drill into users based on determined diversion score, interpreted as comparison result, or problem areas which reveals the diversion category, interpreted as identified variances; further [0039], Table 1, and Figs. 3&4 discloses that a predefined time period maybe used when analyzing the medication dispense transaction data to discover trends and therefore the discovered variances are detected over a period of time).


the medication waste transaction data for each of the plurality of medication waste transactions indicative of a wasted amount of the medication entered into the AMDS during the medication waste transaction;
wherein the additional data further comprises electronic health record data corresponding to each of the plurality of medication dispense transactions, the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication;
determining, by the computing device, an expected wasted amount of the medication based on the dispensed amount of the medication, the administered amount of the medication, and the corresponding electronic health record data; 
obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication, the quantitative assay performed on wasted medication received by the AMDS  during the medication waste transaction and retrieved from the AMDS for purposes of the quantitative assay; 
comparing, by the computing device, the dispensed amount of the medication with the administered amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication;
detecting, by the computing device, a variance for each one of the comparisons when the respective comparison yields a difference that exceeds a respective threshold; and
wherein the one or more peer group baselines include at least one of an average dispensed amount of the medication associated with a peer group corresponding to the user identifier, an average wasted amount of the medication associated with the peer group corresponding to the user identifier, and an average wasted amount of the medication associated with the peer group corresponding to the user identifier.

Vahlberg teaches it was old and well known in the art of identifying potential diversions in healthcare, before the effective filing date of the claimed invention, for the additional data to further comprise electronic health record data corresponding to the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication (Fig. 8 depicts a patient ID, i.e., patient identifier and [0033] teaches that patient EHRs include patient IDs; [0042] teaches that medical orders/patient records, i.e., EHR data, include identify a type, schedule, dosage, etc of medication for a patient; [0038] & [0040] teaches that the records include the administered dosage amounts and other records related to dispensing/administration of the medication) to better identify discrepancies that may qualify as diversion data. See Vahlberg [0021] & [0042].
Therefore, it would have been obvious to one of ordinary skill in the art of identifying potential diversions in healthcare before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion by comparing medication dispense transaction data to additional electronic data disclosed by Miller to incorporate for the additional data to further comprise electronic health record data corresponding to the electronic health record data including at least a patient identifier, a prescribed medication, and an administered amount of the medication as taught by Vahlberg in order to better identify discrepancies that may qualify as diversion data, e.g., see Vahlberg [0021] & [0042], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, that medication waste transaction data for each of the plurality of medication waste transactions indicative of a wasted amount of the medication entered into the AMDS during the medication waste transaction (col 22 lns 36-45 teaches that the medication waste transaction data includes an actual amount wasted to the system);
determine, by the computing device, an expected wasted amount of the medication based on the dispensed amount of the medication, the administered amount of the medication, and the corresponding electronic health record data (Bochenko Fig. 14 & col 9 lns 17-28 teaches determining an expected waste volume based on an original volume, i.e., a dispensed amount, and a dosed volume, i.e., an administered amount. See also col 22 lns 4 – 24 which discloses that the determination is performed by a processor, i.e., a computer; Col 13 ln 56 – col 14 ln 10 teaches that the electronic medical record data corresponding to a patient is used in making the determination of a diversion); 
obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication (Bochenko at col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine, by the processor of the system, whether there is a mis-match between actual and reported wasted amounts.), the quantitative assay performed on wasted medication received by the AMDS  during the medication waste transaction and retrieved from the AMDS for purposes of (Bochenko at col 15 lns 51-62 teaches that a verifier element, e.g., in the form of an HPLC detector or a spectroscopic sensor or a spectrophotometer, performs a quantitative assay on medication returned to the medication apparatus, i.e., wasted, and Bochenko col 16 lns 2-21 teaches that the system retrieves the data point of the quantitative assay, i.e., from memory, in order to make comparisons between the expected wasted amount an actual wasted amount); 
comparing, by the computing device, the dispensed amount of the medication with the administered amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication (Bochenko Fig. 14 & col 9 lns 17-39, col 22 lns 4 – 45 teaches that a diversion alert, interpreted as making a comparison, may be triggered based on an original volume, i.e., the dispensed amount; the patient injected volume, i.e., the administered amount; a wasted volume, i.e., waste amount; a waste disposal amount being greater/less than an expected residual amount, i.e., an expected wasted amount, and the wasted volume, i.e., the waste amount – which is interpreted to correspond with the HPLC detector verifier element data discussed in Bochenko col 15 lns 51-62. Bochenko col 17 lns 25-29 & col 18 lns 46-51 teaches receiving waste volume inputted by a user, i.e., the wasted amount of the medication; corresponding to the waste data of Miller.);
detecting, by the computing device, a variance for each one of the comparisons when the respective comparison yields a difference that exceeds a respective threshold (col 14 lns 2-4, col 22 lns 36 – 60, and col 23 lns 18 – 22 teach that a variance may be detected when any of a variety of customizable rules are violated, e.g., when the comparison of the expected waste amount to the actual waste amount is, e.g., “lower than expected” – interpreted as exceeding a threshold. Further, Fig. 14 & col 9 lns 17-39, col 22 lns 36 – 45 teaches that a diversion alert may be triggered if an original volume, i.e., the dispensed amount, differs from the patient injected volume, i.e., the administered amount, by an amount that is greater/less than an expected value, i.e., a threshold); and
wherein the selected diversion category is a comparison of the wasted of the medication associated with a user to the wasted amount of the medication associated with the user’s peer group (col 10 lns 61-66 teaches that the diversion may be identified by comparing the actual wasted amount of medication of a user to their peers; col 22 lns 36-45 teaches that the actual wasted amount may be the disposal volume wasted); 
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion by comparing a selected user’s data to a calculated average peer group baseline for a selected diversion category disclosed by the modified combination of Miller and Vahlberg to incorporate for the medication waste transaction data to be indicative of a wasted amount of the medication, determining an expected wasted amount of the medication based on the dispensed amount of the medication and the administered amount of the medication, and the corresponding EHR data; obtaining assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication; comparing, by the computing device, the dispensed amount of the medication with the administered amount of the medication, and the wasted amount of the medication with the actual wasted amount of the medication; and detecting a variance indicative of the possible drug diversion event for each one of the comparisons when the respective comparison yields a difference that exceeds a respective 

Regarding claim 2, depending on claim 1, Miller further discloses wherein the medication dispense transaction data includes one of medication dispense transaction data, medication waste transaction data, or medication return to stock transaction data (As discussed above in claim 1: [0030] and [0033] disclose that medication dispense transaction data is received).

Regarding claim 5, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses wherein obtaining, by the computing device, assay data corresponding to a quantitative assay indicative of an actual wasted amount of the medication further includes obtaining assay data corresponding to the quantative assay indiciative of the actual wated amount of the medication for a predetermined percentage of waste transactions (Bochenko col 15 lns 51-62 & col 16 lns 10-21  teaches that HPLC data for liquid medication is received, which is interpreted to teach that quantitative assays are received for all liquid medications, i.e., 100%; Bochenko col 15 lns 51-62 teaches that a verifier element in the form of an HPLC detector, i.e., a quantitative assay (see e.g., Applicant’s originally filed Specification [0078] - [0082]) detects properties of the wasted fluid; Bochenko col 16 lns 10-21 teaches that this data, i.e., the assay data, is used to determine whether there is a mis-match between actual and reported wasted amounts.). Examiner notes that it would have been obvious to incorporate this feature of Bochenko with the modified combination of Miller and Vahlberg for the same reasons discussed above in claim 1.

Regarding claim 6, depending on claim 1, Miller further discloses analyzing the medication dispense transaction data over a period of time to identify trends in the transaction data ([0039], Table 1, and Figs. 3&4 discloses that a predefined time period maybe used when analyzing the medication dispense transaction data to discover trends).

Regarding claim 7, depending on claim 1, Miller further discloses analyzing at least a portion of the medication dispense transaction data that is associated with a specific health care provider ([0030] & [0033] and Figs. 3 & 4 disclose that the “user ID” of the health care provider, which is part of the received medication dispense transaction data as discussed above in claim 1, is received and is part of the analysis).

Regarding claim 12, depending on claim 1, the modified combination of Miller and Vahlberg discussed above in claim 1 does not disclose: 
receiving infusion medication administration data indicative of an actual amount of an infusion medication administered by an infusion device; 
receiving assay data corresponding to a quantitative assay indicative of an actual wasted amount of the infusion medication; 
determining an expected wasted amount of the infusion medication based on a dispensed amount of the infusion medication and the administered amount of the medication; and 

Bochenko teaches that it was old and well known in the art of tracking medication data, before the effective filing date of the claimed invention, to:
receive infusion medication administration data indicative of an actual amount of an infusion medication administered by an infusion device (Fig. 1 & col 12 lns 38-40 & col 16 ln 64 - col 17 ln 4 teaches a medication injection device that injects medication into a patient, i.e., infusion medication administered by an infusion device. Further Fig. 14 & col 16 ln 64 - col 17 ln 4 teaches that the data is transmitted to and received by the data collection system.); 
receive assay data corresponding to a quantitative assay indicative of an actual wasted amount of the infusion medication (col 17 lns 24-30 teaches that waste data is received by the data collection system. Further col 22 ln 61 - col 23 ln 22 teaches that the waste data, i.e., actual wasted amount, is received from a spectroscopic analysis device.); 
determine an expected wasted amount of the infusion medication based on a dispensed amount of the infusion medication and the administered amount of the medication (Fig. 14 & col 22 lns 4-45 teaches determining an expected waste volume of the medication, i.e., the injected medication, based on the original volume, i.e., a dispensed amount, and a dosed volume, i.e., the injected amount.); and 
identifying the variance indicative of the potential drug diversion event based on the dispensed amount of the infusion medication, the administered amount of the infusion (Fig. 14 & col 9 lns 17-39 and col 22 lns 4-45 teaches that diversion alerts are determined based on the original volume, i.e., dispensed amount, the dosed volume, i.e., administered amount, the waste disposal amount greater/less than expected residual volume, i.e., expected wasted amount, and the wasted volume, i.e., waste amount. The actual waste volume is interpreted to correspond to the verifier element data, i.e., spectroscopic analysis data. Examiner notes that to the extent that the various features of Bochenko may be described in different embodiments, it would have been obvious to one of ordinary skill in the art of tracking medication data, before the effective filing date of the claimed invention, to combine the various embodiments of Bochenko with the motivation of improving the control and reporting of medication administration and waste disposal. See Bochenko at col 11 lns 21-29.)
to improve control and reporting of medication administration and disposal of waste medication. See Bochenko col 11 lns 21-29.
Therefore, it would have been obvious to one of ordinary skill in the art of tracking medication data before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller and Vahlberg to incorporate to receive injected drug data, receive spectrographic data indicative of actual waste and to identify original volume, dosed volume, waste, expected waste, waste amounts greater/less than expected residual waste amounts as taught by Bochenko in order to improve control and reporting of medication administration and disposal of waste medication, e.g., see col 11 lns 21-29, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 25, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses: 
detecting a variance when the comparison exceeds a threshold (Bochenko - col 14 lns 2-4, col 22 lns 36 – 60, and col 23 lns 18 – 22 teach that a variance may be detected when any of a variety of customizable rules are violated, e.g., when the comparison of the expected waste amount to the actual waste amount is, e.g., “lower than expected” – interpreted as exceeding a threshold. Further, Bochenko - Fig. 14 & col 9 lns 17-39, col 22 lns 36 – 45 teaches that a diversion alert may be triggered if an original volume, i.e., the dispensed amount, differs from the patient injected volume, i.e., the administered amount, by an amount that is greater/less than an expected value, i.e., a threshold); 
for each of the plurality of user identifiers, tracking a number of the variances detected over a period of time (Miller - [0072] discloses that the total diversion score as discussed in [0071] may be calculated by assigning a score of 1 for each variance identified, e.g., a user has 10 problem areas with a single drug; [0050] discloses that the comparison may be performed over a predefined time period); and 
for each of the plurality of user identifiers, identifying drug diversion when the number of the variances detected over the period of time corresponding to the one of the plurality of user identifiers exceeds a second threshold (Miller – [0071]-[0072] discloses identifying a drug diversion based on the number of variances; Vahlberg – [0004] teaches that a user score over a given threshold may be indicative of a drug diversion.).
Examiner notes that it would have been obvious to incorporate this features of Bochenko/Vahlberg with Miller for at least the same reasons discussed above in claim 1 and 

Regarding claim 26, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses wherein identifying, by the computing device performing longitudinal analysis of a plurality of variances associated with the user identifier and one or more peer group baselines, one or more variance patterns indicative of drug diversion further (see above claim 1) comprises: 
detecting, by the computing device, a first variance pattern based on a first plurality of variances detected during a first period of time for one of the plurality of user identifiers (Miller - [0050] discloses that each user is evaluated for variances of a predefined time period ,e.g., one month and as further shown in Fig. 6 which depicts multiple variances over a 90 day time period); 
detecting, by the computing device, a second variance pattern based on a second plurality of variances detected during a second period of time for the one of the plurality of user identifiers, wherein the second period of time is subsequent to the first period of time (Vahlberg – [0048] teaches that a variance of 1 may be identified for a second time period which is the week following the first time period); and 
(Vahlberg – [0048] teaches identifying a variance when the score over multiple time periods exceeds a threshold.).
Examiner notes that it would have been obvious to incorporate this features of Vahlberg with Miller for at least the same reasons discussed above in claim 1 and further, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Miller to incorporate detecting a second variance pattern based on a second plurality of variances detected during a second time period and then identifying drug diversion based on the first and second variance patterns as taught by Vahlberg in order to evaluate a user based on individual weeks over a period of time to measure their diversion consistency, e.g., see [0048], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 28, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses analyzing, by at least one of spectrography or high pressure liquid chromatography, the wasted medication received by the AMDS during the medication waste transaction to determine the quantitative assay data indicative of the actual wasted amount of the medication (Bochenko- Bochenko at col 15 lns 51-62 teaches that a verifier element, e.g., in the form of an HPLC detector or a spectroscopic sensor or a spectrophotometer, performs a quantitative assay on medication returned to the medication apparatus, i.e., wasted, and Bochenko col 16 lns 2-21 teaches that the system retrieves the data point of the quantitative assay, i.e., from memory, in order to make comparisons between the expected wasted amount an actual wasted amount).
Examiner notes that it would have been obvious to incorporate these features of Bochenko with the modified combination of Miller and Vahlberg for at least the same reasons discussed above in claim 1.

Regarding claim 29, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses: analyzing, by at least one of spectrography or high pressure liquid chromatography, the wasted medication received by the AMDS during the medication waste transaction to the determine the concentration of the wasted medication (Bochenko at col 15 lns 51-62 teaches that a verifier element, e.g., in the form of an HPLC detector or a spectroscopic sensor or a spectrophotometer, performs a quantitative assay on medication returned to the medication apparatus, i.e., wasted, and Bochenko col 16 lns 2-21 teaches that the system retrieves the data point of the quantitative assay, i.e., from memory, in order to determine the concentration of the wasted medication); and 
comparing, by the computing device, the determined concentration of the wasted medication with an expected concentration of the wasted medication (Bochenko col 16 lns 2-21 teaches making a comparison between the concentration and an expected concentration and triggering an alert if there is a mis-match).
Examiner notes that it would have been obvious to incorporate these features of Bochenko with the modified combination of Miller and Vahlberg for at least the same reasons discussed above in claim 1.

([0030] & [0033] disclose that when a user requests for a medication to be dispensed their user ID, i.e., a first user identifier, is associated with the dispensed medication and the transaction data, i.e., the first transaction data, is stored in the system; [0035] discloses that this received information is received for a plurality of users and utilized to determine variances), and wherein a first medication waste transaction corresponding to the first medication dispense transaction is associated with a second user identifier corresponding to a second one of the plurality of users (Bochenko col 7 lns 9-21 teaches that the waste transaction data is associated with the user ID to positively link the waste medication with the person disposing of the medication; Bochecnko – col 8 lns 47-62 teaches storing the user ID of and the medication container ID that was previously dispensed, i.e., the first medication transaction, and further Bochenko col 8 ln 62 – col 9 ln 9 teaches that a diversion can be determined when the medication container ID or the user ID do not match, interpreted as the user ID of the dispense transaction data does not match the user ID of the waste transaction data, i.e., a second user identifier is associated with the first medication dispense transaction. Alternatively, col 17 lns 15-23 teaches that a first and a second user ID are associated with the first medication container ID, i.e., the first medication dispense transaction.).
Examiner notes that it would have been obvious to incorporate these features of Bochenko with the modified combination of Miller and Vahlberg for at least the same reasons discussed above in claim 1.


Regarding claim 31, depending on claim 1, the modified combination of Miller, Vahlberg, and Bochenko further discloses wherein a first medication dispense transaction is associated with a first user identifier corresponding to a first one of the plurality of users ([0030] & [0033] disclose that when a user requests for a medication to be dispensed their user ID, i.e., a first user identifier, is associated with the dispensed medication and the transaction data, i.e., the first transaction data, is stored in the system; [0035] discloses that this received information is received for a plurality of users and utilized to determine variances), and wherein a first medication waste transaction corresponding to the first medication dispense transaction is associated with the first user identifier corresponding to the first one of the plurality of users (Bochenko col 7 lns 9-21 teaches that the waste transaction data is associated with the user ID to positively link the waste medication with the person disposing of the medication; Bochecnko – col 8 lns 47-62 teaches storing the user ID of and the medication container ID that was previously dispensed, i.e., the first medication transaction, and further Bochenko col 8 lns 47 – 62 teaches that positive feedback can be given when the medication container ID or the user ID match, interpreted as the user ID of the dispense transaction data matches the user ID of the waste transaction data, i.e., a first user identifier is associated with the first medication dispense transaction. Alternatively, col 17 lns 15-23 teaches that a first and a second user ID are associated with the first medication container ID, i.e., the first medication dispense transaction.).
Examiner notes that it would have been obvious to incorporate these features of Bochenko with the modified combination of Miller and Vahlberg for at least the same reasons discussed above in claim 1.

Claim 27 is rejected under 35 U.S.C. § 103 as being unpatentable over Miller in view of Vahlberg and further in view of Bochenko and further in view of US 2009/0083334 to Smith.
Regarding claim 27, depending on claim 26, the modified combination of Miller, Vahlberg, and Bochenko does not discloses wherein the second period of time is further subsequent to an employee interview conducted with an employee corresponding to the one of the plurality of user identifiers for whom the first variance pattern was detected.
Smith teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a second period of time is further subsequent to an employee interview conducted with an employee corresponding to the one of the plurality of user identifiers for whom the first variance pattern was detected ([0019] teaches that an ROC is a possible drug diversion event; [0027] teaches conducting an investigation, including an interview as taught by [0004], if a threshold score for the drug diversion is exceeded; [0028] teaches that a second period follows the interview) to reduce the risk of future variances. See Smith [0027].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of identifying a possible drug diversion disclosed by the modified combination of Miller/Vahlberg/Bochenko to incorporate the for a second time period to be subsequent to an interview which is subsequent to a first variance pattern being detected as taught by Smith in order to reduce the risk of future variances, e.g., see Smith [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant's arguments included in the Response directed toward the 101 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 7-12.
On pp. 10 of the Response Applicant argues that the claims amount to a “practical application” stating:
In claim 1, the combination of elements, especially when considering both how the elements are used and arranged in the claim as a whole, reflects an improvement in the technology or technical field of computerized detection of drug diversion not only in the recited manner of detecting individual variances but also further by "identifying, by the computing device performing longitudinal analysis of a plurality of variances associated with the user identifier detected over a period of time and one or more peer group baselines, one or more variance patterns indicative of drug diversion." In this way, claim 1 as amended thus integrates the exception into a practical application.
...
These refinements recited in claim 26 further delineate how the computerized method identifies drug diversion based on longitudinal analysis of a plurality of variances associated with the user identifier and one or more peer group baselines, thus further describing an improvement in the computerized detection of drug diversion, and further integrating the exception into a practical application.
These arguments are not persuasive because an improvement of conventional technologies is not a technical solution to a technical problem. Instead the argued improvement represent improvements to the abstract idea of the mental process as discussed above. Notably, all of the language of claim 26 is identified as further describing the abstract idea other than the recitation of “by a computing device” which is identified as an additional element that is not evidence of incorporation of the abstract idea into a practical application but instead merely adds the words apply it to the abstract idea. In contrast, the 2019 PEG cite to “a modification of Internet hyperlink protocol to dynamically produce a dual-source hybrid web page” (i.e., the invention of DDR Holdings) to demonstrate an “improvement in the function of a computer or 
Applicant states on p. 11 of the response that that the “claims recite additional elements that, both individually and in combination, provide an inventive concept (i.e., the additional elements amount to significantly more than the exception itself).” Applicant goes on identifying the following limitations as additional elements: “comparing, by the computing device, the dispensed amount of the medication ...”, “detecting, by the computing device, a variance for each one of the comparisons ...” and “for each of a plurality of user identifiers, identifying, by the computing device performing longitudinal analysis ...". However, as discussed above, the only language of these phrases that is interpreted as being additional elements, i.e., not part of the abstract idea and thus cannot be weighed in the analysis of if the additional elements include a combination of limitations that are not well-understood, routine, conventional activity in the field, is “by the computing device” which as discussed above is not well-understood, routine, conventional activity in the field and instead merely invokes adding the words “apply it” to the judicial exception or mere instruction to implement the abstract ideas on a computer or merely uses the computer as a tool to perform the abstract ideas.


Applicant's arguments included in the Response directed toward the 103 rejection of the claims have been fully considered but they are not persuasive. See Response pp. 13-16.
On pp. 13-14 of the Response Applicant states: 
The Office Action asserts that Miller discloses, "for each of a plurality of user identifier, comparing identified variances associated with the respective user identifier with identified variances associated with a peer group baseline corresponding to the user identifier" (citing Miller at paragraphs [0036] and [0041]). 
Applicant respectfully disagrees, at least to the extent that this statement can be applied to the limitation, "for each of a plurality of user identifiers, identifying, by the computing device performing longitudinal analysis of a plurality of variances associated with the user identifier detected over a period of time and one or more peer group baselines, one or more variance patterns indicative of drug diversion" as recited in independent claim 1. 
In contrast, Miller discloses that "the average peer raw score may be calculated by adding the total raw scores for a given category for all the peers and dividing by the number of peers....The variance represents the amount (e.g., percentage) by which the user's raw score is greater than or less than the corresponding average peer raw 
Applicant’s argument is unclear and therefore is not persuasive. Examiner notes that the amended claim language is disclosed in Miller [0041]-[0042], [0050], and [0071]-[0072] as discussed at length above. 
On p. 14 of the Response Applicant takes issue with the previous rejection of claims 22-24 which are now cancelled. Although Applicant states that these claims are incorporated into amended claim 1, the exact language of the claims cannot be found. In rejecting amended claim 1 official notice is not taken. As discussed above all limitations of claim 1 are disclosed by the modified combination of Miller, Vahlberg, and Bochenko. As discussed above, Miller discloses in [0042] that the peer group of a user being analyzed may be defined by an average peer raw score for any of the diversion categories. Further Bochenko teaches in col 10 lns 61-66 that the diversion may be identified by comparing the actual wasted amount of medication of a user to their peers. Thus the disclosure of Miller in view of the teachings of Bochenko, is inteprted as teaching “wherein the one or more peer group baselines include ... an average wasted amount of the medication associated with the peer group corresponding to the user identifier”. Therefore, Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686